ENERGY STORAGE DEVICE AND METHOD FOR MANUFACTURING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 11/30/2021:
Claims 1, 3, and 12 have been amended; claims 2 and 15 have been canceled. Claim 21 has been newly added. No new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 103 have been withdrawn.

Reasons for Allowance
Claims 1, 3-14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. (US 2015/0125732 Al). Claims 3, 4, 6, 9, and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2015/0125732 A1) as applied to claim 1 above, and further in view of Miyazaki et al. (US 2016/0248065 A1).
Applicant has amended claim 1 to include the subject matter of allowable claim 2. Thus, Applicant has canceled claim 2. Additionally, Applicant has added new claim 21 to include the allowable subject matter of claim 7 rewritten into independent form to include the subject matter of claim 1, thereby putting all of the claims in condition for immediate allowance. As such, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729